



EXHIBIT 10.24




FIRST AMENDMENT
TO
THE DAVEY TREE EXPERT COMPANY
401KSOP MATCH RESTORATION PLAN




The Davey Tree Expert Company 401KSOP Match Restoration Plan, originally
effective as of January 1, 2003, is hereby amended, effective as of January 1,
2008, in the following respects:


1.
Section 2.4 of the Plan is amended to provide as follows:



2.4    Payment. Payment under the Plan to an eligible Employee or his
Beneficiary shall be made by the Company solely from its general assets. The
match restoration benefit shall be paid in the form of a single cash payment
made as soon as reasonably practicable following the eligible Employee's
retirement, death, or other termination of employment; provided, however, that
the payment shall be made by the end of the year in which the eligible
Employee's retirement, death, or other termination of employment occurs or, if
later, by the 15th day of the third calendar month following the date of the
eligible Employee's retirement, death, or other termination of employment.


* * *


EXECUTED at Kent, Ohio this 7th day of December, 2007


THE DAVEY TREE EXPERT COMPANY
 
 
 
 
By:
/s/ David E. Adante
 
Title:
Executive VP & CFO
 
 
 
 












